                                                                         Case 2:19-bk-24804-VZ             Doc 307 Filed 02/06/20 Entered 02/06/20 14:29:16                            Desc
                                                                                                             Main Document Page 1 of 2


                                                                         1   Richard M. Pachulski (CA Bar No. 90073)
                                                                             Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                         2   Malhar S. Pagay (CA Bar No. 189289)
                                                                             PACHULSKI STANG ZIEHL & JONES LLP                                             FILED & ENTERED
                                                                         3   10100 Santa Monica Blvd., 13th Floor
                                                                             Los Angeles, California 90067
                                                                         4   Telephone: 310/277-6910                                                              FEB 06 2020
                                                                             Facsimile: 310/201-0760
                                                                         5   E-mail: rpachulski@pszjlaw.com
                                                                                     jdulberg@pszjlaw.com                                                    CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                             Central District of California
                                                                         6           mpagay@pszjlaw.com                                                      BY carranza DEPUTY CLERK


                                                                         7   [Proposed] Attorneys for Debtor and Debtor in Possession

                                                                         8

                                                                         9                                   UNITED STATES BANKRUPTCY COURT

                                                                        10                CENTRAL DISTRICT OF CALIFORNIA -- LOS ANGELES DIVISION

                                                                        11   In re:                                                     Case No.: 2:19-bk-24804-VZ
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12   YUETING JIA,1
                                                                                                                                        Chapter 11
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13                               Debtor.
                                              ATTOR NE YS A T L AW




                                                                                                                                        ORDER APPROVING STIPULATION TO
                                                                        14                                                              EXTEND DEADLINE PURSUANT TO FED. R.
                                                                                                                                        BANKR. P. 4007(C) AS TO LIUHUAN SHAN
                                                                        15

                                                                        16                                                              [No Hearing Required]

                                                                        17

                                                                        18

                                                                        19            The Court, having read and considered the Stipulation to Extend Deadline Pursuant to Fed.

                                                                        20   R. Bankr. P. 4007(c) as to Liuhuan Shan (“Stipulation”) [Docket No. 294]2, and with good cause

                                                                        21   shown,

                                                                        22
                                                                             //
                                                                        23

                                                                        24   //

                                                                        25
                                                                             //
                                                                        26
                                                                        27
                                                                             1
                                                                               The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing
                                                                        28   address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.
                                                                             2
                                                                               Capitalized terms not defined herein shall have the same meaning ascribed to them in the Stipulation.
                                                                         Case 2:19-bk-24804-VZ          Doc 307 Filed 02/06/20 Entered 02/06/20 14:29:16          Desc
                                                                                                          Main Document Page 2 of 2


                                                                         1          IT IS ORDERED:

                                                                         2          1.      The Stipulation is approved.

                                                                         3          2.      The Rule 4007(c) Deadline, only as to Liuhuan Shan, is extended from February 4,

                                                                         4   2020, to February 18, 2020.

                                                                         5                                                     ###

                                                                         6

                                                                         7

                                                                         8

                                                                         9

                                                                        10

                                                                        11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13
                                              ATTOR NE YS A T L AW




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20
                                                                        21

                                                                        22

                                                                        23

                                                                        24
                                                                               Date: February 6, 2020
                                                                        25

                                                                        26
                                                                        27

                                                                        28
